 Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 1 of 64
                                                                  1



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,    .
                              .
          Plaintiff,          .       CR No. 21-0222 (TFH)
                              .
     v.                       .
                              .
 01 JULIAN ELIE KHATER,       .       Washington, D.C.
 02 GEORGE PIERRE TANIOS,     .       Tuesday, May 11, 2021
                              .       9:00 a.m.
          Defendants.         .
 . . . . . . . . . . . . . . ..

                     TRANSCRIPT OF BOND HEARING
                        VIA VIDEOCONFERENCE
               BEFORE THE HONORABLE THOMAS F. HOGAN
                   UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Government:              GILEAD I. LIGHT, AUSA
                                 ANTHONY F. SCARPELLI, AUSA
                                 U.S. Attorney's Office
                                 555 Fourth Street NW
                                 Washington, DC 20530
                                 (202) 252-7566

For Defendant Khater:            JOSEPH TACOPINA, ESQ.
                                 CHAD SEIGEL, ESQ.
                                 275 Madison Ave
                                 Suite Fl 35
                                 New York, NY 10016
                                 (212) 227-8877

For Defendant Tanios:            ELIZABETH GROSS, ESQ.
                                 L. RICHARD WALKER, ESQ.
                                 Federal Public Defender Office
                                 230 West Pike Street
                                 Suite 360
                                 Clarksburg, WV 26301
                                 (304) 622-3823

Court Reporter:                  BRYAN A. WAYNE, RPR, CRR
                                 U.S. Courthouse, Room 4704-A
                                 333 Constitution Avenue NW
                                 Washington, DC 20001
                                 (202) 354-3186
 Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 2 of 64
                                                                      2



                        C    O   N   T   E   N   T   S


                             WITNESS TESTIMONY

WILLIAM SCOTT BIDDLE:       Direct Examination................... 5
                            Cross-Examination.................... 8
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 3 of 64
                                                                             3



 1                           P R O C E E D I N G S

 2              THE DEPUTY CLERK:     Your Honor, this morning this is

 3   the matter of United States versus Julian Khater and Codefendant

 4   George Tanios, Criminal Action 21-222.        I'll ask the parties to

 5   identify yourselves for the record.

 6              MR. LIGHT:    Good morning, Your Honor.       Gilead Light

 7   and Anthony Scarpelli for the United States.

 8              THE COURT:    Thank you.

 9              MS. GROSS:    Good morning, Your Honor.       Beth Gross

10   and Richard Walker representing Mr. Tanios.

11              THE COURT:    All right.    Thank you.

12              MR. TACOPINA:    Good morning, Your Honor.

13   For Mr. Khater, Joseph Tacopina and Chad Seigel along with --

14   is Alvin there?    I'm not sure.     Other counsel, Alvin Thomas.

15              THE COURT:    Thank you, Mr. Tacopina.

16        All right.    And we have the two charged individuals,

17   Mr. Khater, Mr. Tanios.     Can you hear us, right?       All right.

18   We're ready to proceed in this matter.

19        To go back a bit, I think it was on April 27th we held the

20   bond hearing after briefing and subsequently had a reply brief

21   on Mr. Tanios' behalf where we listened to the arguments of

22   counsel and the presentations by the government by the video

23   evidence and the other evidence seized from the backpack of

24   Mr. Tanios.   At the conclusion of that, because of the time

25   frames, we said we would come back as soon as possible to
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 4 of 64
                                                                               4



 1   conclude the matter and for the Court to make rulings.

 2           Mr. Tacopina had, hopefully, a successful experience

 3   with the doctors, and so we put that off.

 4                MR. TACOPINA:   I'm here.    I'm here, Your Honor.

 5                THE COURT:   So we put it off until today.      That was

 6   the alternate date that we had.       So we're ready to proceed at

 7   this time.

 8           And I just for the record indicate, I reviewed again the

 9   videos as shown previously.       I reviewed the pleadings of the

10   parties, the most recent filings, all the materials submitted

11   on behalf of Mr. Khater, the 18, 19 letters on his behalf; and

12   the materials for Mr. Tanios, his family situation, his work

13   history, et cetera.

14           And so I'm ready to hear any additional arguments, and

15   then I'll issue a ruling today.       A bench ruling is how we'll

16   go forward.    I thought that Ms. Gross had wished to conclude --

17   her time got cut a little short because I spent a lot of time

18   on Mr. Khater's issues, so let me --

19                MS. GROSS:   Yes, Judge.    Thank you so much.       I did

20   ask if I could possibly put on one short witness for the Court

21   today, who's in the waiting room.        It should be maybe 10 minutes

22   tops.    I don't think it'll take longer than that.

23                THE COURT:   That's fine.

24                MS. GROSS:   Okay.   Thank you, Judge.    His name is

25   Scott Biddle.
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 5 of 64
                                                                               5



 1              MR. TACOPINA:    And, Your Honor, while we're waiting,

 2   if possible, if I could have just five minutes at the end based

 3   on some recent submissions since our last appearance?

 4              THE COURT:    Sure.

 5              MR. TACOPINA:    I will not reargue anything

 6   I've already argued.     About five minutes, if that's okay.

 7              THE COURT:    That's fine.

 8              MR. TACOPINA:    Thank you, Your Honor.

 9              MS. GROSS:    Mr. Biddle, is that you?      Mr. Biddle,

10   can you hear me?    This is Beth Gross.      Mr. Biddle?    Mr. Biddle.

11              THE COURT:    Mr. Biddle, can you hear the Court?

12   We aren't hearing you.     We can hear other people, but we

13   can't hear you.

14              MS. GROSS:    Judge, I'm going to -- oh.

15              THE DEPUTY CLERK:      Good morning, Mr. Biddle.

16         Can you hear loud and clear, sir?

17              THE WITNESS:    Yes.   Thank you.

18              THE COURT:    Raise your hand, please.

19        WILLIAM SCOTT BIDDLE, WITNESS FOR DEFENDANT TANIOS, SWORN

20                             DIRECT EXAMINATION

21   BY MS. GROSS:

22   Q.    Mr. Biddle, if you could just tell the Court your name,

23   who you are, and where you work.

24   A.    My name is William Scott Biddle.       I work at ATR Performance

25   in Morgantown, West Virginia, and I am the manager/car care.
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 6 of 64
                                                                          6



 1   Q.   Okay.     And what is ATR?   What kind of store is that?

 2   A.   It is a firearms and accessory store.

 3   Q.   Okay.     And how long have you worked there?

 4   A.   Right around two years now.

 5   Q.   Okay.     I'm just going to kind of quickly get to the point,

 6   Mr. Biddle.    Can you describe -- do you know Mr. Tanios?

 7   A.   I do.

 8   Q.   How do you know him?

 9   A.   He comes into the shop, has bought a few items from me

10   in the past.    He also helped out with a cook that I did for

11   the homeless over Christmastime, donating some things.

12   Q.   Okay.     So it's fair to say you've known Mr. Tanios for a

13   period of time prior to January of this year?

14   A.   Correct.    Yes.

15   Q.   And when I'm talking about January of this year, Mr. Tanios

16   came into your store at ATR Morgantown.        Is that right?

17   A.   That is correct.

18   Q.   And can you just describe the events that day, when he

19   came into the store, the entire situation that day?          Just

20   describe that for the Court.

21   A.   Sure.     So he came in.   It was getting close to closing

22   time, I believe.    He came in, and he chatted with me for a

23   second and then very quickly got a phone call, chatted with the

24   person on the phone for a second, let me know that he was going

25   to go down to the rally in D.C., the Trump rally, and he was
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 7 of 64
                                                                              7



 1   concerned about being protected while he was there.

 2          So he asked me if he could take his firearm with him.

 3   I told him that he could not have firearms in D.C.          I happened

 4   to have a -- like a little pepper-ball shooter sitting beside

 5   the register.    He asked if he could take that item with him.       I

 6   told him that he couldn't have anything that fired a projectile,

 7   which those did, in D.C.

 8          And he asked if there was anything that he could take, and

 9   I said aerosols are okay.      At that point he kind of turned and

10   looked -- we have an end cap that has some mace and some other

11   stuff like that on there, and he went over, said, so this stuff

12   I can have in D.C.?     And I said, yes, you can have that stuff in

13   D.C.   He picked out a few items; he come over; I rang him up.

14   I think maybe he got another phone call before he left; I'm not

15   a hundred percent sure.     I rang him up, we said our goodbyes,

16   and he left.

17   Q.     Okay.   So there was nothing alarming to you about that

18   interaction in the store?

19   A.     Not at all.   He was concerned about his safety, about

20   the car being maybe stopped in traffic, those kind of things,

21   but there was nothing that led me to believe that the events

22   that transpired would have transpired.

23   Q.     Sure.   And if something was alarming about a purchase at

24   the store, what would you to?

25   A.     I would definitely contact -- our contact would be the ATF.
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 8 of 64
                                                                              8



 1   We work closely with them in several different situations.

 2   I actually spoke with them yesterday about a situation.

 3   So, yeah, we'd contact the ATF, and then I would contact

 4   my employer and let them know that I did such.

 5   Q.      Okay.    And just to follow up on the phone calls, Mr. Tanios

 6   was not on the phone the entire time he was in the store?

 7   A.      He was not.    He was not.   He was off and on.

 8   Q.      Okay.    And that's about it, actually.     Thank you so much,

 9   Mr. Biddle.       Appreciate your testimony.

10                   THE COURT:   The government can ask questions if they

11   wish.

12                   MR. LIGHT:   Very briefly.

13                                 CROSS-EXAMINATION

14   BY MR. LIGHT:

15   Q.      Good morning, Mr. Biddle.

16   A.      Good morning, sir.

17   Q.      You didn't travel to Washington, D.C., with Mr. Tanios.

18   Is that correct?

19   A.      No, sir.    I did not.

20   Q.      And you didn't attend the rally in Washington, D.C.

21   Is that correct?

22   A.      No, sir.    I did not.

23   Q.      Mr. Tanios purchased not one but two cans of bear spray

24   sold by -- or manufactured by Frontiersman.          Is that right?

25   A.      I believe that's the manufacturer.        He did purchase two
      Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 9 of 64
                                                                           9



 1   cans of bear spray.

 2   Q.   And that's a 7.9 ounce can of spray.        Is that correct?

 3   A.   I don't know the weight or ounces.

 4   Q.   He also purchased not one but two canisters of mace,

 5   or SABRE Red pepper gel, that was attached to a key ring.

 6   Is that correct?

 7   A.   Correct.

 8   Q.   So four canisters in all.       Is that correct?

 9   A.   That is correct, sir.

10              MR. LIGHT:    Court's brief indulgence.

11        That's all.    Thank you, Your Honor.

12        Thank you, sir.

13              THE COURT:    Thank you.    If there's nothing else,

14   sir, you can be excused.      Thank you for appearing.

15              THE WITNESS:    Thank you.

16        (Witness exits call.)

17              THE COURT:    All right.    Ms. Gross?

18              MS. GROSS:    Thank you, Judge.     I don't have any

19   further witnesses for the Court.       It just depends on how the

20   Court would like to continue.      If you want to do arguments,

21   I'm happy to start with that.      Just let me know if you want

22   me to go and when you want me to go.

23              THE COURT:    I think it's time to go.

24              MS. GROSS:    Okay.   I'm ready, Judge.

25              THE COURT:    I've reviewed everything again, as I said,
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 10 of 64
                                                                           10



 1   and all the filings and pleadings.       Go ahead and let me see

 2   what you want me to consider.

 3             MS. GROSS:    Thank you, Judge.

 4        As the Court noted, we did file a reply at the end of

 5   the week that the Court has reviewed, but just to reiterate

 6   some of the arguments that have been placed in the pleadings,

 7   Mr. Tanios -- we've had many witnesses for this Court and for

 8   our magistrate court to review that shows the Court that

 9   Mr. Tanios is an ordinary gentleman that lives in Morgantown,

10   West Virginia, in a modest townhome with his fiancée and his

11   three children, who are four and two eight-month-old twins.

12        He graduated high school in New Jersey.        He attended

13   college where he was enrolled until 2001.        He has never been

14   convicted of a felony offense.      Mr. Tanios has never been

15   charged with a crime of violence.       And based on our

16   investigation, he's never had a reputation for violence, Judge.

17        Witnesses had advised he's a strong worker; he has a strong

18   work ethic.   He's a long-standing person in the community in

19   Morgantown.   He owns a restaurant and has owned many restaurants

20   over the last 15 years that people are very familiar with.

21   So his ties to the community here are so strong.         He has a

22   supportive role as a father to his children.

23        And, Judge, his plans -- we proffer to the Court that

24   his only plans were to attend this rally.        The only plan that

25   there's evidence of is to go and to attend the rally with his
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 11 of 64
                                                                              11



 1   friend.   And he wanted to go with another friend that we had for

 2   the Court last time we were here, Sean, tell the Court that he

 3   was planning on going, too, with Mr. Khater and Mr. Tanios.         It

 4   didn't work out for him to attend, but there was no plan.         The

 5   only plan was to go, and Mr. Khater and Mr. Tanios did that.

 6        They went to a rally.     The intent wasn't to go to a riot.

 7   The intent was to go to a rally to support their president,

 8   and that happened last minute.      They ended up going together,

 9   ended up being those two.

10        And, yes, as we heard from Mr. Biddle, Mr. Tanios did go

11   to ATR in Morgantown, West Virginia, and purchased four sprays.

12   He did that.   We don't say that he didn't.       But the intent for

13   that, as Mr. Biddle told the Court today and we proffer that

14   Mr. Tanios would tell the Court, is that the purpose of

15   purchasing those was for self-protection, not against police

16   and not against bears, but to protect himself from violent

17   things that were happening at other Trump rallies.

18        And there's proof of that.      If the Court were to just

19   Google "Trump rally turns violent," there are many rallies

20   that ended up turning violent against the Trump supporters,

21   and that's well known.     So it's not, you know, some far-off or

22   outlandish fear that Mr. Tanios had.       It was legitimate.     It was

23   a legitimate fear.    He purchased those sprays legitimately and

24   took them to Washington, D.C., for a legitimate purpose, to

25   protect himself, and not to spray police or to harm police or
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 12 of 64
                                                                               12



 1   to harm anyone, but to keep them until he needed them for his

 2   own self-protection.

 3        And we proffer to the Court that when the Court listened

 4   to the video that we keep calling the "Convo Couch" video that

 5   Mr. Light referred to repeatedly last time we were here, I hope

 6   the Court heard some other language from Mr. Tanios.

 7        There were other words being said prior to, you know,

 8   basically, "we'll use it later."      And I proffer to the Court

 9   that "use it later" was for protection for himself: We gotta

10   get to the car later, man.      We gotta make it home tonight.      Not

11   we're going to use it later against the cops.

12             THE COURT:    I don't know what that was for, but I do

13   know we spent an awful lot of time listening to the tapes again,

14   in every way possible you can listen to it, and I cannot hear

15   the language, nah, no, etc., as you have proffered, despite the

16   best attempts to do so.

17        If you had an expert that has gone through it and can

18   isolate that and we can hear it, maybe if that's available at

19   a later date, but right now I can't make a finding that he said

20   don't, in essence, take the bear spray out of the backpack or

21   the mace out of the backpack.

22             MS. GROSS:    Okay.    Well, I'm sorry that the Court

23   could not -- I mean, it's not clear.       I will agree.     It's

24   definitely not clear.     I can hear a lot of words going on in

25   the background.   But I hear, nah, don't do it, is what I've
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 13 of 64
                                                                         13



 1   heard.   And I've listened to it probably a thousand times,

 2   Judge, trying to get of course, you know, the whole context.

 3   But I will proffer to the Court that that is what my staff has

 4   heard every time we listened to the tapes after we put on noise-

 5   canceling headphones.     There's more language there than meets

 6   the eye.

 7        And even if the Court can't hear that, I think the context

 8   of the video and the conversation of -- even the conversation

 9   the Court can hear, the later aspect of it, it fits with

10   Mr. Biddle's testimony that Mr. Tanios specifically came into

11   the store asking what he could take for self-protection at

12   this rally.   It fits.

13        The "nah," the later comment, fits with that testimony

14   of Mr. Biddle, that Mr. Tanios had no intent to use it for any

15   purpose other than to get himself home, to protect himself from

16   anything that might come his way between him and getting home

17   that day.   And he never had to use it.      He never did use it,

18   Judge.   He never knew it was used.

19        That's the other very important aspect for the Court.

20   He did not know that day that Mr. Khater went up to that bike

21   rack and sprayed anybody.     How would he know that?      He was

22   30 feet back away.    He had no way to see that or have any

23   knowledge of that.

24               THE COURT:   Weren't they communicating on telephones

25   during this period?
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 14 of 64
                                                                                14



 1                MS. GROSS:   Judge, they had one call I think that

 2   never connected.    I don't know if it was a few seconds long or

 3   not.   I'm sure Mr. Light has the exact seconds that they had

 4   together.    But my understanding was that we don't know if that

 5   call even connected with each other.

 6          So I don't believe that that's in evidence at all that

 7   Mr. Khater and Mr. Tanios were communicating at all through

 8   this event other than when he came back to find him back in

 9   the crowd.    And why else would he come back to find him in

10   the crowd if they were communicating the whole time by phone?

11   Why would he try to find him in the crowd?

12          And, Judge, I just want to say that it's also, you know,

13   in testimony that, you know, Mr. Tanios didn't do anything at

14   the rally other than attend.      He did not personally cause harm

15   to any individual or property.      He traveled there, you know,

16   to just attend.    And the only coordination was him telling

17   Mr. Khater, you know, "not now," basically, with the bear

18   spray and that we're not going to use that.

19          That was a denial, Judge.    That was a denial of the use of

20   the bear spray.    The bear spray was not used that day.          That's

21   what the evidence shows.     The evidence shows the bear spray was

22   never used that day.      The bear spray was found intact at

23   Mr. Tanios's home, and it was a denial of the use of the bear

24   spray.   That conversation was actually an argument.

25                THE COURT:   It was in his backpack that police
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 15 of 64
                                                                                15



 1   recovered in his home --

 2              MS. GROSS:   Yes.

 3              THE COURT:   -- that had the canisters in it.          Right?

 4              MS. GROSS:   Yes.

 5              THE COURT:   He also had a pistol in it.

 6              MS. GROSS:   He had -- I don't believe it had a pistol

 7   in the backpack, Judge.

 8              THE COURT:   I thought that's in the return of the

 9   search warrant.

10              MS. GROSS:   There was a pistol in his home that he

11   gave the police; but it was not in the backpack, and it was not

12   there that day.   No.

13              THE COURT:   All right.    What about the allegations

14   he aided and abetted by allowing Mr. Khater to take that bear

15   spray out, but apparently got clocked at some point you don't

16   see anything on the video, Mr. Khater ends up with a mace can

17   that he uses to spray the police with?

18              MS. GROSS:   You know, our argument on aiding and

19   abetting is that Mr. Tanios didn't aid and abet Mr. Khater in

20   doing anything.   That conversation, as I was trying to tell the

21   Court, was a denial.    It was a denial of the use of the spray.

22   That's what the conversation was.       It was an argument.       It was

23   not participatory.    It was an argument between the two:         No,

24   not now.   No.   We're not doing that.

25              THE COURT:   Well, I thought he said more than that
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 16 of 64
                                                                             16



 1   according to the tape I listened to.

 2              MS. GROSS:   Later.    And that aspect --

 3              THE COURT:   "It's too early."

 4              MS. GROSS:   "It's too early."

 5              THE COURT:   Yes.

 6              MS. GROSS:   And that aspect of the conversation, as

 7   I proffered to the Court, goes along with Mr. Biddle's testimony

 8   today that the "later" was to use it to protect himself.

 9        And, Judge, I just want to go over, you know, this Court

10   has to -- this Court has to find that Mr. Tanios is a danger

11   based on these guideposts, and I'm not seeing how that's possible.

12        He's not a danger based on these guideposts in Chrestman.

13   I know that we went over that, kind of ad nauseam, at the last

14   hearing, but I didn't get to kind of weigh in on any of that;

15   and I would, you know, like to briefly.        And it's also not --

16   it's not -- the finding of detention is also not consistent

17   with Munchel.

18        Munchel requires a finding of articulated, identifiable

19   threats.   Here there is none.     There's been none made.        The

20   government has not articulated what they fear the defendant

21   will do.   What will he do?    And even if they did identify

22   one, it would have to be presented to this Court by clear and

23   convincing evidence that an actual threat actually existed,

24   and we haven't seen that.

25              THE COURT:   Wait a second.     Let's step back a second.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 17 of 64
                                                                                17



 1   He did buy, for whatever reason you proffered, matters or

 2   materials that could injure people -- and your position is

 3   to protect himself -- but could injure people if he felt

 4   threatened.   He brought those to the rally, and he brought

 5   those to Capitol Hill.

 6             MS. GROSS:     Yes.

 7             THE COURT:     There occurred on video a discussion that

 8   can be interpreted that he allowed Mr. Khater to take out the

 9   bear spray at some point -- you can't see take out the mace --

10   saying "not yet; it's too early."       It could be interpreted

11   different ways.   Looking at it from that point of view, why

12   does that not indicate his culpability in what Mr. Khater did

13   with the spray?

14             MS. GROSS:     By allowing him to take it out?          Judge,

15   my argument is he did not allow him to take it out.          It's a

16   backpack on his body.     What is he going to do?      He takes it out.

17   He doesn't allow it to happen.      They have a conversation that we

18   can't hear fully; and then, according to Mr. Tanios, he doesn't

19   have any -- it went back in the backpack.        The bear spray went

20   back in the backpack.     He thinks it's over.

21        How does Mr. Tanios control Mr. Khater's actions when

22   Mr. Khater's 30 feet ahead of him up at the bike gate?            He

23   cannot control him, he did not control him, and had no ability

24   to control him.   He wasn't a part of it.

25             THE COURT:     What's the difference in that and a bank
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 18 of 64
                                                                             18



 1   robber who has a driver waiting in the car?

 2             MS. GROSS:    There's no plan in this case, Judge.

 3   That's a plan.

 4             THE COURT:    He may not be aware of everything that

 5   the proposed bank robber's going to do.        It's like a felony

 6   murder kind of situation.

 7        All right.    Let me move ahead with the government's

 8   response to Ms. Gross's presentation concerning her evidence

 9   that she has produced that he was taking this for self-

10   protection only, that the words can be read to indicate he was

11   not supporting Mr. Khater taking anything from his backpack and

12   using it against the police and that he was away -- far enough

13   away that he didn't know what Mr. Khater was doing.

14             MR. LIGHT:    Yes, Your Honor.     Thank you.     Before I

15   get to that, let me just as a matter of housekeeping, to make

16   sure I don't forget at the end of the hearing, ensure that we

17   moved all the exhibits presented to the Court into evidence, and

18   that's Exhibits 1 through 17, just for a housekeeping matter.

19             THE COURT:    All right.    Thank you.    I'll accept those

20   in evidence for the bond hearing only.

21             MR. LIGHT:    Thank you.    Now, with regard to the

22   argument about aiding and abetting, about what the words on

23   the video mean in regard to the aiding and abetting charge here,

24   if there was an argument, it was only about the timing.

25        Mr. Tanios cannot escape his words:        "Not yet, not yet.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 19 of 64
                                                                          19



 1   It's early."    There's no other reasonable interpretation of what

 2   that means.    With all due respect to Ms. Gross's argument about

 3   wanting to use it later in the case of some sort of an attack,

 4   this has to be viewed in the context of what they just saw and

 5   what happens minutes later.

 6        What they just saw, as we reviewed on the video last time

 7   we were before the Court, is that both Mr. Khater and Mr. Tanios

 8   were witnessing the onset of violence.       They were witnessing law

 9   enforcement officers engaging with rioters in a violent fashion,

10   throwing things back and forth, tussling.        It was happening

11   right in front of them, and you see that right on the video.

12        Now, the words that Mr. Tanios uses undercut any other

13   interpretation that he tries to give to the other words caught

14   on camera.    Mr. Tanios does not want Mr. Khater to be a lone

15   wolf reacting in the heat of the moment.        Remember the words

16   we hear: "He just f'ing sprayed me."

17        The idea that he's doing anything to halt the violence

18   or distance himself from it or to talk Mr. Khater out of it is

19   somewhat of a fantasy here because he's not trying to stop the

20   violence; he's filming it.     And what I'd like to do, if Your

21   Honor would allow me, is bring up one clip from Exhibit 4.

22                THE COURT:   If it's already in evidence, yes.

23                MR. LIGHT:   So allow me a moment while I share my

24   screen.   Court's indulgence.

25        Okay.     Can everyone see my shared screen?
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 20 of 64
                                                                             20



 1                THE COURT:   Yes.

 2                MR. LIGHT:   I apologize for the delay there.        So

 3   we've cued it up on Government's Exhibit 4 at the 2:21:59

 4   timestamp.    This is approximately a minute before the assault

 5   on this line of officers that I'm highlighting over here to

 6   the right on the lower west terrace begins.        As you recall,

 7   Mr. Tanios is delineated by this orange arrow here, and

 8   Mr. Khater is delineated by this red arrow here.

 9        Now I can -- rather than watch the entire video, I can

10   proffer to the Court for the evidence that is before it that

11   for the previous 10 minutes, Mr. Tanios and Mr. Khater are

12   standing in this area right here talking to each other.           They're

13   talking.   This is when the interchange that's caught on Exhibit

14   5, the Convo Couch, occurs.

15        They're talking with people standing around them.

16   They're engaged in conversation, and Mr. Tanios is sitting

17   there.   We believe he's holding a phone in his hand from the

18   earlier video, but we don't see anything in his hand until --

19   and I'm going to play this for about 30 seconds until this

20   moment in the clip.

21        So I'm pressing play on Government's Exhibit 4.

22        Mr. Khater is moving closer to the front line, closer to

23   the officers.    And keep an eye on Mr. Tanios here.       There at

24   the 2:22:20 mark, you can see Mr. Tanios -- and hopefully the

25   Court can see it -- has just raised his hand.         For the first
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 21 of 64
                                                                               21



 1   time in approximately 10 minutes, Mr. Tanios starts filming.

 2   This is 40 seconds before the assault on the line begins.

 3   And his hand stays up, filming the entire time, until the crowd

 4   starts moving back because of the spray that is being pushed on

 5   the people that are assaulting the line.

 6           So the only point to make here, and I'll stop that share

 7   for now, is that Mr. Tanios did not do anything after witnessing

 8   the violence other than continue to observe and continue to

 9   film.    He raises his hand to film this because he knows what's

10   coming.    Everyone knows what's coming on that line because it's

11   already happening.

12           The mob is trying to break through this line.      They're

13   doing this -- hundreds and hundreds of them are doing this all

14   around the Capitol, but specifically in this area of the lower

15   west terrace, in concerted and synchronized action.          That is as

16   much a part of this as the aiding and abetting.

17           There's a conspiracy charge here in terms of the conspiracy

18   to injure federal officers.      And one can join a conspiracy in

19   a very short amount of time, and that's what's happening here.

20   He provided that bear spray.      He told him to wait: "Not yet, not

21   yet.    It's early."   And then, as all the video evidence shows,

22   they waited together until the right moment, and that's when

23   Mr. Khater launched his attack.

24           And, Your Honor, after all this was done, in other

25   documents that are before the Court -- I direct the Court to
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 22 of 64
                                                                              22



 1   the statement of facts in support of the criminal complaint,

 2   specifically page 7, figure 6 -- Mr. Tanios posts a picture

 3   on social media of himself posing at the Capitol after the

 4   violence has subsided and the breach has been under control.

 5   I can show that to the Court right now, but that is in evidence.

 6        So Mr. Tanios makes arguments about the lack of his own

 7   direct violence.    That's obvious.     He doesn't actually spray

 8   anybody with his own hands.      He uses someone else's hands

 9   because he's the supplier of the weapon in this case.             He's

10   coaching Mr. Khater on the timing so that he's not some lone

11   wolf attacking the line.

12        And by this aiding and abetting on the assault, Mr. Tanios

13   is liable for the actions of the principal and can be held

14   responsible in the same fashion as the principal.         Your Honor,

15   that's elementary criminal law, and the doctrine also applies to

16   this Court's determination of dangerousness.

17        By enabling these actions, he's just as dangerous as

18   the principal.    And it shows the same lack of respect for law

19   enforcement, the lack of respect for the authority and the rule

20   of law, and establishes that he presents a clear danger to the

21   community.

22                THE COURT:   All right.   Thank you.

23        Let's turn to Mr. Khater at this time, if we can.

24        Mr. Tacopina.

25                MR. TACOPINA:   Yes, Your Honor.    Just very briefly,
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 23 of 64
                                                                            23



 1   I just wanted to -- listening to everything in the last 35 to

 2   40 minutes or so, I just want remind everyone we're at a bail

 3   haring right now.    We're not at the trial stage, and certainly

 4   this is not to determine guilt or innocence.

 5        There are a few things I didn't -- I'm not going to go

 6   through everything I said last time, Your Honor.         You heard

 7   my argument at length regarding Munchel and how I think we

 8   distinguish Chrestman and some of the factors that come into

 9   play here including the --

10              THE COURT:   There is a new case that's just come down.

11   Counsel may not have seen it yet.       May 5th.   So it's a recent.

12   United States v. Worrell.     It was unfortunately an unpublished

13   opinion by the D.C. Circuit.      It is case 21-3020, D.C. Circuit,

14   May 5, per curium.    Judge Wilkins was on the panel and was the

15   author.   He's the one that wrote Munchel.

16        That case has affirmed Chief Judge Howell where the

17   defendant was found to fit in the category of offense carved out

18   by Munchel to pose a danger to the community primarily because

19   of the efforts he took to assault police officers with a pepper

20   gel spray and discharged the pepper gel spray at a thin line of

21   police officers at a location where the mob was ultimately able

22   to break into the Capitol.     That's at pages 41 to 42.

23        So it looks more like a categorical type of approach, as

24   opposed to the approach that Judge Bates had taken in Klein.

25   In any event, let me get to your argument on Mr. Khater's
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 24 of 64
                                                                              24



 1   situation.    As I've said, he has a lot of support from his

 2   family and the bond support you've indicated for the monetary

 3   bond.

 4                MR. TACOPINA:   And we're, again, in agreement to a

 5   house-arrest, home-detention situation, Your Honor, which makes

 6   this really -- it should make it a relatively elementary

 7   decision for the Court.      But with full respect, let me just go

 8   through my points.    And we haven't seen that case.       Mr. Siegel,

 9   my partner, I see is on the computer taking a look at it right

10   now, and I'll ask him to jump in if there's anything that, Chad,

11   that you think --

12                THE COURT:   It just came out, so it's unpublished.

13                MR. TACOPINA:   Yeah.   The one thing I was remiss at,

14   I didn't mention last time, again because we were on the clock a

15   little bit and we were trying to get everyone in and Ms. Gross

16   needed some time as well, was that Mr. Khater is in this

17   predicament where he's in lockdown 23 hours a day.

18           It's incredibly difficult for him to communicate with

19   anyone, including counsel.     We've not been able to speak to him.

20   You know, the conditions are horrible.       There was actually --

21   in our brief on page 19, our initial submission, there was --

22   our memorandum in support of his pretrial release, we cited an

23   article from WaPo, from The Washington Post, where it talked

24   about -- the headline of the article was "End of Coronavirus

25   Lockdown in D.C. Jail."
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 25 of 64
                                                                                 25



 1        And it talked about these incredibly draconian conditions

 2   in the D.C. jail where it's been on lockdown, you know, 23 hours

 3   a day.    Inmates are in their cells for 23 hours a day.          They're

 4   not permitted to see family or friends.        Contacts with attorneys

 5   are very sparse.    I could tell you we've not been able to reach

 6   him since the last hearing.      That's how difficult this has been.

 7   We tried to get him before today's hearing in the last week and

 8   couldn't do it.

 9        You know, I mean, there's an article that talks about the

10   conditions there that have given rise to violence, to mental

11   health problems, and -- you know, there's a whole host of

12   issues, and there was an article again that we cited in our

13   papers.   But I don't think any pretrial detention, let alone

14   under these onerous conditions for however long the pendency

15   of this case may last, is necessary to reasonably assure the

16   safety of the community and Mr. Khater's return to court.

17        You know, again, Ms. Gross argues the point regarding

18   Mr. Tanios's statement about buying the chemical spray for his

19   own defense, presented a witness that sort of supported that

20   theory.   We obviously adopt that.      There was a conversation that

21   we had with the government in the last hearing about this plume

22   of smoke on Government Exhibit 3 in the video at 2:11:05.           That

23   was tear gas deployed by the police.

24        The government, at that last hearing, argued that it

25   was deployed by the crowd.     In fact, that was deployed by the
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 26 of 64
                                                                            26



 1   police, that plume of smoke that we see at 2:11.         And it's at

 2   that point where Khater was subject to what he said out loud,

 3   which is they just sprayed me, or they just f'ing sprayed me.

 4   That's a truthful assertion made sort of contemporaneous at the

 5   time when he had no reason to believe his statement was being

 6   recorded or would ever be played in a courtroom setting later

 7   down the road.

 8        So, again, he clearly sounds upset when he's saying it.

 9   There's the smoke.    You see it.    It supports the alleged conduct

10   being a reaction and not a coordinated conduct, and that's what

11   this was.   Again, we saw the big spray gun where the mace was --

12               THE COURT:   Wasn't there at least nine minutes between

13   the point that he obtained the spray and he then used it?

14               MR. TACOPINA:   It was after he was sprayed, Your

15   Honor, that he used it.     There was -- twice he was sprayed,

16   don't forget.    There was that plume of smoke, and then we showed

17   the video where the officer in the direction where Mr. Khater is

18   used that soaker gun, or whatever they called it, to spray this

19   large amount of chemical spray into the crowd, I mean, just

20   haphazardly into the crowd.

21        The bottom line is he never coordinated an attack.

22   He never accessed the Capitol.      He never intended to access

23   the Capitol.    He never used the bear spray.      He used a spray

24   that was not -- again, we talked about this -- the fact that

25   it was in Munchel, which at least up until 10 minutes ago was
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 27 of 64
                                                                              27



 1   the case we were sort of embracing, and Chrestman.         And I think

 2   they support release.

 3           He doesn't pose a threat of danger in the future, which is

 4   the relevant consideration.      There's no real evidence of prior

 5   planning.    An unrecorded 39-second call, you know, two days

 6   before, three days before, and a 21-second call during it with

 7   no substance to that call at all, and the surrounding evidence

 8   show that there was no plan executed, Your Honor.         It was not a

 9   plan.    It was a reaction.

10           And, you know, again, there was no dangerous weapon

11   carried.    This was mace.    It was not bear spray.     It was not

12   some illegal weapon.    And, again, he didn't coordinate with

13   other protesters.    I think that was said already; I don't want

14   to be repetitive.    But he was not part of a violent group.      He

15   was not part of the Proud Boys.      He didn't breach the Capitol.

16   He didn't do any of the things that one would expect that this

17   was a coordinated, planned attack.

18           He didn't play a leadership role at all on the events of

19   January 6th.    There's no question about that.       The government's

20   not arguing that.    Again, all of these arguments we made, he

21   just does not pose a risk of future danger sufficient enough

22   to warrant his remand during this case.

23           The guidelines in this case, Your Honor, are such that he

24   has zero incentive to flee.      So, I mean, there's so many reasons

25   -- plus we are submitting what I think is an enormous bail
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 28 of 64
                                                                               28



 1   package, well in excess of what we need to present, but we want

 2   to be sure.   We have 16 people who are putting their financial

 3   lives on the line if the Court thinks it's necessary.             We're

 4   guaranteeing a $15 million bond secured by five properties.

 5   You know, he's willing to submit to house arrest, the bracelet.

 6   There's zero risk of flight here and zero danger to the

 7   community at this point.

 8        The last that I'll point out, and I said it last time and

 9   -- I mean, Your Honor just mentioned a case, and I don't know if

10   Mr. Seigel is looking it up to read it or distinguish it at all

11   at this point, but in our brief starting at page -- I think it's

12   20 -- I'm not going to read them all again; there are a slew of

13   cases in this district where people who are charged with the

14   exact same crimes, except much more violent crimes, like hitting

15   an officer with a wooden plank, literally with a wooden plank,

16   were released on bail.

17        I listed them all.     I'm not going to repeat them.          It's

18   the things that I said last time.       But there are acts here and

19   actors here who have done things way more violent than a

20   defensive spray of something that's legal in this instance and

21   were released on unsecured bond, let alone a bond worth 15 million

22   and house arrest and, you know, a dozen and a half signatories

23   and everything else.

24        So I just think, Your Honor, we presented a bail package

25   that's so overwhelming that I think the only thing that is
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 29 of 64
                                                                                 29



 1   appropriate here would be some sort of conditions of bail and

 2   not pretrial detention.

 3           Can I ask just, Your Honor, Mr. Seigel, I don't know --

 4   Chad, have you been able to take a look at that case?

 5                MR. SEIGEL:   I have, and I actually just sent you

 6   a message on it.

 7           Your Honor, it appears that in the Worrell case, the

 8   defendant was, and I'm quoting here, "an unapologetic member

 9   of the Proud Boys gang who actually assembled with a larger

10   group of Proud Boys members that day."

11           So, in that instance, there was clear and convincing

12   evidence of a coordinated attack, in contrast to what we have

13   here.    The evidence here is by no means clear and convincing,

14   which is what the standard is, but I'll also add that in

15   contrast to Mr. Khater here, the defendant in the Worrell case

16   had a number of prior convictions.       Mr. Khater clearly has an

17   unblemished history.

18           So all that factors in under the Chrestman factors in

19   favor of release, particularly under onerous conditions that

20   Mr. Tacopina outlines, which would be home detention.             There's

21   no risk of any future danger and certainly not one that couldn't

22   be appropriately mitigated by the substantial bail package in

23   place.

24                MR. TACOPINA:   So I think, Your Honor, we've

25   distinguished Worrell pretty substantially just now in about
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 30 of 64
                                                                              30



 1   a minute and a half.

 2               THE COURT:   I appreciate that.     Thank you.

 3        All right.    Mr. Light?

 4               MR. LIGHT:   Yes, Your Honor.    And I'll just briefly

 5   make a couple of points.     With regard -- I would point the

 6   Court towards the Fairlamb decision which I think you referenced

 7   for us at the last hearing, but Judge Lamberth wrote in that

 8   opinion, which is at 2021 WL 1614821, and this is at page 5:

 9        "If any crime establishes danger to the community and a

10   disregard for the rule of law, assaulting a riot-gear-clad

11   police officer does."

12        And, Your Honor, in this case this is even more dangerous

13   to a certain degree because these officers, these three officers

14   who are the victims of this crime, had no such protections.

15   They had no riot helmets.     They had no protective eyewear.

16   Two of the three had some bicycle helmets on.         They had no face

17   shields, protective vests, no heavy jackets.        They were exposed

18   and defenseless when Mr. Khater sprayed them all directly in

19   the eyes.   This establishes dangerousness on its own.

20        Fairlamb also cites to Munchel.       And I'm not going to

21   rehash the Chrestman factors, we've gone over them, but the

22   analysis under Chrestman with regard to that dangerousness and

23   the disrespect for authority and the attack on law enforcement

24   officers, it overcomes the lack of a criminal history really

25   for both defendants here.     And that is how the Court should be
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 31 of 64
                                                                                   31



 1   evaluating the dangerousness of these two individuals.            I just

 2   take issue with one point that Mr. Tacopina stated earlier.

 3        First of all, this is not a defensive spraying.          You can

 4   see on the video that Mr. Khater sprays one, then two, then

 5   three officers.    And after those three officers, he continues

 6   spraying on for, you know, 10 to 15, maybe 20 seconds, until

 7   Lieutenant Bagshaw sees him continuing to spray, well after

 8   the assaults that we've specifically charged here, against those

 9   three officers, and only then does he run backwards and gets

10   sprayed by Lieutenant Bagshaw with what we refer to as that

11   Super Soaker sprayer.     So this is not a defensive action.           This

12   is not a heat of passion.     He had, as Your Honor noted, nine

13   minutes to cool down from what had happened before.

14        And the suggestion, secondly and finally, that Mr. Khater

15   was sprayed by Lieutenant Bagshaw or other police spray in the

16   moments before he attacked these officers is not borne out by

17   the video.   If you look closely at the sequence starting at

18   2:23:00 on that video, Mr. Khater shows no reaction whatsoever

19   in the seconds before he is sprayed.

20        You don't see him flinching.       You don't see a reaction.

21   You don't see any emotion.     He's staring straight ahead with his

22   hand up in the air.    He's not standing there peacefully and then

23   gets hit and then springs into action.       His hand is already up

24   and it stays up.    So the idea that he gets hit first is kind of

25   wishful thinking, because the video speaks for itself.            It
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 32 of 64
                                                                        32



 1   shows, Your Honor, all you need to know about this crime and

 2   supports detention for both defendants in this case.

 3        And I can address anything else Your Honor would like me

 4   to at this point, but at this point the government will rest on

 5   its submission.

 6             THE COURT:    All right.    Thank you.

 7        All right.    The Court has before it the applications for

 8   the bond and has heard substantial evidence over the past two

 9   hearings, the first one and this one, and has reviewed, as it

10   said earlier, all the records in the case that have been

11   presented to it.

12        Mr. Khater requests release conditions including a

13   $15 million bond -- it's actually a $1.5 million bond secured

14   by him to get the $15 million -- home detention with electronic

15   monitoring conditions, and surrendering his passports.

16        He indicates he has no prior record and has over, as I

17   said, 19 letters apparently, 18 or 19, as I recall, letters

18   from family members indicating his reputation for nonviolence,

19   including most all the letters said he would never step on a

20   bug or squash a bug or hurt a fly.

21        Mr. Tanios requests release to his home in Morgantown,

22   West Virginia, under a combination of standard and additional

23   special conditions including home detention, electronic

24   monitoring, 24-hour video surveillance.        He has a business

25   he needs to run.    He has family responsibility, children to
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 33 of 64
                                                                                 33



 1   support, all of which could be affected by his continued

 2   incarceration.

 3           The Court really has before it, as the other judges in

 4   our court, to face a unique situation in these cases.             We have

 5   approximately 300 complaints, warrants, or informations and

 6   indictments at this point, and we expect to get another hundred

 7   or more.    The judges have struggled with the bond requirements

 8   because of the information that has been produced in court by

 9   the government.

10           And I agree with Mr. Tacopina that not all has been

11   consistent in the government's positions.        They have agreed to

12   have some released who could be considered violent offenders,

13   did not oppose their release.      That's the government's rationale

14   for whatever it is, and I think each case has to stand on its

15   own.

16           It's an unusual situation that there have been two Court

17   of Appeals opinions on bond, which is very rare, out of this

18   group already, and I suspect there will be more.         The Chief

19   Judge of our court, who has had the most activity in the bond

20   reviews because of her position, has written extensively, was

21   reversed in Munchel and has continued and now in the Worrell

22   case.

23           Other judges have issued extensive, long written opinions

24   discussing the issues, and it's hard to find consistency except

25   perhaps where there is violence concerned against the police
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 34 of 64
                                                                             34



 1   officers where the government has moved for detention.

 2        There is some pattern of activity you can see from the

 3   Munchel opinion on violence in a different category than

 4   others.   I have considered some individuals.       I've released

 5   most individuals, even one that was in the Capitol with a weapon

 6   that he never unsheathed or used.       He committed no violence.

 7        So we have to consider what we've got before us here, and

 8   I'm going to make a record so the parties can consider what

 9   I've looked at as well as for either side to review as they

10   take necessary and further steps.       I have worked out a detailed

11   timeline again, as we've been discussing, because I think the

12   timeline is important in the case.       And I'll first just review

13   -- it's a factual determination by the Court.         It's based upon

14   facts as well as the law.

15        We have a timeline that the defendants first appear around

16   2:09 p.m. on videos that I've been shown.        And the police spray

17   the crowd.   Whether this is the first smoke that appears is back

18   behind these individuals, the government and defense have a

19   different interpretation of what the smoke is, but in any event,

20   on 2:11:15, we're going to 10ths of a second on this, police

21   spray the crowd with a Super Soaker and again at 2:23:05, and

22   again at 2:23:26 when Detective Bagshaw sprays Mr. Khater

23   following his assault.

24        The first two, it does not appear Mr. Khater's in line to

25   get sprayed.   They do not appear close to Mr. Khater when you
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 35 of 64
                                                                                 35



 1   examine closely the videos and understand the positions where

 2   they're taken from, as well as Mr. Khater doesn't have any

 3   effects at all that you can see except he mentioned that he

 4   was "f'ing sprayed."

 5          The assaults that he committed were at 2:23:10 and 2:23:21,

 6   some seconds apart from each other, that they continued on.

 7   It was not just a snap thing where he sprayed once and then

 8   ran.   The time he said that he was sprayed, the "f'ing sprayed

 9   me" was at 2:14:10, and that's nine minutes before he went up

10   and sprayed someone.    It was not an immediate reaction beyond

11   his control.

12          It looks like he took the bear spray out and may have

13   gotten the other spray at some point around 2:14:30.          We

14   see this large bear spray in his hands, which he never used.

15   There's little evidence exactly when he got the mace.             He

16   obviously was going through Mr. Tanios's backpack so far away

17   you can't exactly tell what he did, but he could have gotten it

18   during that time frame of the conversation at 2:14 when he was

19   talking with him.

20          Then as to Mr. Khater, once he starts spraying the officers,

21   he sprays -- about 2:23:08, he sprays Officer Sicknick.            That's

22   the officer that died the next day.       There's no allegation in

23   these pleadings that he caused that death.        But he didn't spray

24   Officer Edwards, the female officer, standing there with no gear

25   protecting her face, etc., standing right in front of him, until
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 36 of 64
                                                                             36



 1   2:23:12, some four seconds later.       And when you review the

 2   video, you'll see he stepped forward to the front of the line

 3   again and extended his arm directly at her face and sprayed her

 4   directly, which caused her injuries according to the proffer.

 5        Mr. Tanios, as to the time frame, ties in with Mr. Khater

 6   as the government just showed in the one where he was discussing

 7   matters with Mr. Khater, and eventually Mr. Khater got whatever

 8   he got from him to use as a spray and then apparently begins to

 9   film what's going on as they attack the front line of the

10   police.   "They," other people in the crowd.

11        Importantly, counsel for Mr. Tanios insists that he says

12   "nah," and "don't do it" at the point in the conversation after

13   the earlier things where he says it's too early, et cetera.

14   Substantial reviews by myself and many others have not been able

15   to hear that.   So after the spray goes on, they join up and

16   apparently leave the area, although Mr. Khater does a second

17   spray in general of the police officers, and he's sprayed by

18   Officer Bagshaw.

19        I always start with a premise that bond should be allowed

20   in most cases, in almost all cases, under the Bail Reform Act.

21   And cash bonds are to be discouraged, because cash bonds operate

22   as a bar to poor people, to minorities, getting out of jail, and

23   I think they should not be used to hold people.         As to wealthy

24   people who can afford large cash bonds, that again operates

25   against those who can't.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 37 of 64
                                                                           37



 1           But let me go through the particulars here in this case.

 2   I'm going to -- as I said, I reviewed the timeline in my

 3   dictated opinion.    I'll do the same a little bit more, and I'll

 4   consider the defendants posing a danger to the community if

 5   released and whether the government has shown that by clear and

 6   convincing evidence.      I'm going to deny the request of both

 7   cases for bond to both defendants.       I'm going to do it for the

 8   following:

 9           I'd already indicated when they arrived about 2 p.m.,

10   away from the police barricades at the lower west terrace of

11   the Capitol, Mr. Khater is seen rummaging through Mr. Tanios's

12   backpack.    And at about 2:14, as I said, they are captured on

13   camera.    Mr. Khater has strayed towards the police line, returns

14   back to Mr. Tanios, and Mr. Khater says, "Give me that bear

15   shit."    That's clear.   This is nine minutes before he goes up

16   and claims he's been sprayed again.

17           Mr. Khater tells Mr. Tanios that, inaudible, "f'ing sprayed

18   me."    "They" or something sprayed me, or police.       We aren't

19   sure.    Mr. Tanios turns his head around to Mr. Khater and says,

20   "Hold on.    Hold on.   Not yet, not yet, not yet.      It's still

21   early," before the conversation becomes inaudible, and

22   regretfully I cannot hear counsel's representations what is

23   said thereafter.

24           Mr. Khater I think at that point again repeats that "they

25   f'ing sprayed me."      But you don't see, if you watch the video
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 38 of 64
                                                                              38



 1   closely and in slow motion if you go to it, him reacting in any

 2   way to being sprayed.     He's not rubbing his eyes.      He's somehow

 3   able to talk.   He's not bent over as you see the officers who

 4   he sprays are affected.     And at that point, you see him holding

 5   a spray canister.

 6        About 2:20, Mr. Khater leaves Mr. Tanios and goes to the

 7   bike-rack barriers.    He's there for a bit.      And then at 2:23 --

 8   about nine minutes later, Officer Bagshaw sprayed the crowd

 9   again with the Super Soaker.      If you take a slow-motion review

10   of that, Mr. Khater is not close to being hit by that spray.

11        Seconds later, he approaches the front of the police

12   barricade and is waving his arm back and forth in an arc-like

13   swing of spray, small handheld canister apparently like mace,

14   he sprays Officers Sicknick, Chapman, and then a few seconds

15   pass and Officer Edwards directly in her face at a point-blank

16   range, not eight feet away.

17        At 2:23 he is seen spraying a different group of officers.

18   He keeps spraying, holding a barricade, and that is when you'll

19   see the assault, and the breakthrough of the crowd begins on the

20   bike racks.

21        As I reviewed the time frames, this happened crucially

22   around 2:23, probably starting in Exhibit 4, 2:23:05 to 2:23:12,

23   and then Exhibit 6, 2:23:05 to 2:23:08, and you slow down and

24   you can see 2:23:09, these are mere seconds apart.         2:23:10 you

25   can see Mr. Khater and his arm follow through and spraying
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 39 of 64
                                                                           39



 1   Sicknick and Chapman, and then at 2:23:12 he swings back again,

 2   and Edwards is sprayed about that time.        At 2:23:13, you see

 3   Officer Edwards take cover.      She's blinded by the attack.

 4        At 2:23:21, it appears Mr. Khater sprays again a second

 5   group of officers, and that's when he's sprayed by Bagshaw,

 6   and you'll see at 2:42 there's a call to Tanios made.

 7        All right.    With those facts, what do I find?       I also

 8   find as a matter of fact that the government has shown that

 9   Mr. Tanios purchased these various sprays at the gun type of

10   store after an apparent a conversation with Mr. Khater the

11   day before, and defense found the witness who testified that

12   he did so, he says, to protect himself from attack, but took

13   them with him.

14        The argument that everything they had was legal is a red

15   herring; that is, you can take a pocket knife that's legal,

16   but if you attack a police officer with it, unprovoked, it's

17   an illegal attack.    It doesn't make any difference if whatever

18   he had was legal when you review it.

19        So where do we go with that, the conclusions that I made

20   of the facts that the facts show?       Much of the argument to the

21   Court -- and I think, actually, Mr. Tacopina may have hit on

22   this a little bit -- was really closing argument to a jury as to

23   what the facts that they read and how they could be concluded.

24   And Ms. Gross may have a very good closing argument to the jury

25   that could sway the jury.     That is not where we are at this
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 40 of 64
                                                                          40



 1   time.    I have to look at the facts as I can best determine them

 2   and as I give my conclusion.

 3           What is the legal standard I apply with these standards?

 4   Obviously, it's a de novo review of the magistrate judge's

 5   ruling in Mr. Tanios's case.      Mr. Khater waived a bond hearing

 6   at that point, and so this is his first hearing.

 7           Under the Bail Reform Act, a person is encouraged to be

 8   released awaiting trial on federal offenses -- here we have

 9   nine felonies, I believe, and one non-felony, 10 counts -- on

10   personal recognizance or bond conditions of release, or being

11   detained.    That's 18 U.S.C., and these will all be at 3141 and

12   on.

13           Now, obviously, when this is the type of charges that are

14   enumerated, I have to hold a hearing on whether the defendant

15   poses a serious risk of flight, which I'm not finding at all in

16   either case, or attempting to obstruct justice or threat to

17   injure or intimidate a witness or juror or be a danger to the

18   public.

19           One of the cases we'll review is the Chrestman case by

20   Judge Howell.    Here the defendant's charged with a crime of

21   violence, as the defendants are in this case in the various

22   counts.    And in these type of counts, the courts have held the

23   defendant charged under these charges is a crime of violence.

24   I think every circuit that's considered it says that.

25           So that if the defendant should be held under 3142(f),
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 41 of 64
                                                                            41



 1   I have to -- shall detain him unless I determine there's no

 2   condition or combination of conditions to reasonably assure

 3   the appearance of the person as required and the safety of

 4   any other person and the community.       And the burden is on

 5   the government by clear and convincing evidence as to the

 6   latter part of that.

 7        I'll obviously review the factors I have to review: the

 8   nature and circumstances of the offenses, crime of violence or

 9   not, the weight of the evidence, the history and characteristics

10   of the person -- which we have here.       We have a lot of history

11   of these individuals.     It's all good history.      There are no

12   prior offenses.    No felony offenses at all.      They have ties to

13   the community.    They have financial resources.       They have family

14   and family ties.    They have full employment.      They're not on

15   probation or parole for any prior offenses -- and the nature

16   and seriousness of the danger to any person in the community

17   that would be posed by the person's release.        3142(g)(4).

18        One of the issues originally before the magistrate judge,

19   as to clear it up in this court and make sure the parties

20   understand it, in our circuit you can proceed by proffer, both

21   the government and defense.      United States v. Smith.      That's

22   about a 30-year-old case.     79 F.3d 1208, a 1996 case.

23        So first let's find whether or not defendants pose a danger

24   to the community or other persons and a particular threat posed

25   by these individuals to the community.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 42 of 64
                                                                        42



 1        Now, our guideline, obviously, is the Munchel case,

 2   991 F.3d.   That was a case involving a riot-charged individual.

 3   So look at Munchel.    And there's been a big argument about that,

 4   but the D.C. Circuit says, and it really instructs us, quote,

 5   "Those who actually assaulted police officers and" -- they have

 6   an "and" -- "broke through windows, doors, and barricades, and

 7   those who also aided, conspired with, planned, or coordinated

 8   such actions are in a different category of dangerousness than

 9   those who cheered on the violence or entered the Capitol after

10   others cleared the way."     That's 991 F.3d at 1284.

11        Munchel sets forth a categorical approach.         It's

12   interesting.   And he had been questioned by Judge Bates in his

13   earlier opinion somewhat as to how Munchel advises the Court

14   to proceed.    But it seems to me now with Worrell, it pretty

15   well has -- and by the same judge who wrote the Munchel opinion

16   in the Worrell opinion -- pretty well approaches the issue by

17   splitting rioters into two buckets.

18        One, if you look at it actively, violently, and then the

19   others are merely complicit, take no active action except wander

20   through the Capitol once it's open and the police have been

21   defeated.   The Court explicitly in Munchel delineates an

22   elevated category of dangerousness applied those that fall into

23   the category that necessarily impose a concrete prospective

24   threat.

25        Judge Lamberth, I think as the government said in Fairlamb,
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 43 of 64
                                                                            43



 1   laid that out fairly well.     Quote: "Munchel drew categorical

 2   distinctions to divide nonviolent January 6th dissidents,

 3   explaining the former category are more dangerous."          United

 4   States v. Fairlamb.    That's 221 WL 1614821 at 5, April 26th

 5   of this year.

 6        So if you take Munchel and Worrell and look at the addition

 7   by Fairlamb, if a rioter in the elevated category presents a per

 8   se concrete and prospective threat, I mean we have to decide

 9   whether the defendant is too dangerous based upon that conduct

10   to be released or is not.

11        I think Munchel does not set a hard-line rule.          I don't

12   think that the categories are solely determinative, but it

13   creates something like a guideline for the Court to follow

14   so that someone that's a violent defendant is presumed to pose

15   a concrete and prospective threat, and a nonviolent defendant's

16   presumed not to pose such a threat.       But every circumstance

17   is different in every case, and you have to look at individual

18   cases.

19        And you have to find what the ultimate conclusion would

20   be, that the government may well not overcome the concrete and

21   clear and convincing evidence requirement, which I've found in

22   other cases.    But I don't know how else to treat the D.C.

23   Circuit's explicit categorizations now in both these cases

24   they've decided: those individuals who pose a threat because

25   they attacked police officers without cause, while ensuring the
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 44 of 64
                                                                            44



 1   defendants have an individualized assessment of any future

 2   threats.

 3        So using that approach, courts have decided defendants

 4   who should be detained pending trial, as I referred to Worrell,

 5   is similar, although there are factual differences as according

 6   to the distinctions by Mr. Khater's counsel that Worrell,

 7   however, used a categorical approach, and they found someone

 8   that's a danger to the community can't be released because of

 9   efforts to threaten and injure police officers with the pepper

10   gel spray.

11        He discharged a pepper gel spray at a thin line of officers

12   where the mob was able to break through.        He had other issues,

13   belonging to a radical right-ring violent group, apparently, as

14   well as having a record, but the essentials of what he did in

15   this case are those, which is similar to here.

16        I think you'll see an analysis in many of the cases by the

17   judges that I've looked at where the efforts by the defendants,

18   having them detained because not only did they assault the

19   police officer, they assisted in the breaching of the police

20   officer line, they assisted in the -- facilitated the ultimate

21   breach of the Capitol.     And that's a concern.

22        Judge Lamberth did that in the Fairlamb case where he

23   said the officer was shoved, punched, and the defendant

24   employed violence, unlike others who obstructed Congress with

25   their presence.   This one used violence to obstruct Congress.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 45 of 64
                                                                             45



 1   He targeted police officers who were struggling to control

 2   the Capitol, and it contributed to the chaos on Capitol Hill.

 3        In Padilla, Judge Bates, he had written an earlier

 4   opinion sort of distinguishing Munchel that thought there

 5   were gradations and various levels you should consider, and

 6   released the gentleman.     In Padilla he found that the defendant

 7   committed three separate assaults on police officers, including

 8   throwing a pole, fits squarely into the category of dangerousness

 9   articulated by Munchel, and that's at 221 Westlaw 1751054 at

10   page 9, May 4, 2021.

11        He still did not adopt a pure categorical approach

12   articulated by Fairlamb and Worrell but found that the

13   defendant's violent acts, coupled with his comments signalling

14   that there could be more violence, provide clear and convincing

15   evidence he posed a concrete prospective threat to public safety.

16        And finally, we do have to put this in context.          We have

17   to realize what happened that day and what was going on.          It

18   wasn't just Mr. Khater on his own, by himself, feeling the

19   police had mistreated him, pulling out a can of spray and

20   retaliating by himself and there was no crowd around, nothing

21   happening.   That's just not what we have.

22        The D.C. Circuit observed: "It could not be gainsaid that

23   the violent breach of the Capitol on January 6th was a grave

24   danger to our democracy, and those who participated could

25   rightly be subject to detention to safeguard the community."
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 46 of 64
                                                                             46



 1   1284 to 1285 in Munchel.

 2           So with those factors and background and the facts as

 3   I found them reviewing the videos carefully, and considering

 4   counsel's arguments as to Mr. -- and I'll get to Mr. Tanios

 5   in a minute further as to his situation, but I'll go through

 6   the Bail Reform Act factors for the record.

 7           First, the nature and circumstances of the offense.       I'm

 8   going to use the Chrestman factors as suggested by Chief Judge

 9   Howell to assess -- it's sort of a guidepost to assess the

10   comparative culpability of a given defendant in relation to

11   fellow rioters.

12           Other judges have done the same.    Judge Sullivan, Judge

13   Bates, Judge Lamberth and others have used the Chrestman factors

14   in a case called Whitton, 221 Westlaw 1546931 at 7; Sabol, 221

15   Westlaw 145945 at 27; and Klein, that's Bates, at 2021 Westlaw

16   1377128 at 7; and Padilla, which I've given the cite to earlier,

17   I believe.    So we have to look whether defendants have been

18   charged with felonies, which they have been.

19           Engaged in prior planning.   We'll talk about that.

20           Carried or used a dangerous weapon.     That's something that

21   could be considered to be a dangerous weapon.

22           Coordinated with anyone else before, during, or after the

23   riot.

24           Assumed a formal de facto leadership role and encouraging

25   other rioters in this conduct.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 47 of 64
                                                                           47



 1        And the nature of defendant's words and movements during

 2   the riot, whether he confronted federal officers or otherwise

 3   similar efforts to disrupt the certification of the electoral

 4   count.

 5        So the offenses, it's undisputed we have multiple felonies

 6   here, nine serious felonies.      Those are the greatest number,

 7   actually, and more serious charges I have seen in my various

 8   riot cases.   That weighs to relative culpability and detention.

 9        The prior planning and coordination.        The government has

10   two theories, somewhat challengeable, I think.         First, Mr. Tanios

11   and Mr. Khater planned and coordinated with each other to

12   assault law enforcement officers, and secondly, timed their

13   assault to accompany the nearby breach of the bike racks,

14   assisting the rioters in their breach.

15        There was obviously some prior planning and coordination,

16   that is, the defendants talked on the phone and bought these

17   devices, legal devices, which Defendant Tanios has presented

18   evidence that they bought them to protect themselves from

19   attacks that may have occurred but obviously could be used

20   otherwise, that they brought them with them to the city.

21        Mr. Tanios, obviously, aided and coordinated with

22   Mr. Khater, first in bringing these materials down that could be

23   used, and then in the assault of the police officers despite his

24   counsel's ardent advocacy that their words could be interpreted

25   differently and there were other words that we could not hear
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 48 of 64
                                                                             48



 1   that occurred to show that he was saying "don't do it."           The

 2   words, the way I hear it, and the actions he took seem very

 3   clear that he allowed Mr. Khater to take away the bear spray,

 4   whatever happened to that, and to obtain the mace that he did

 5   use and which Mr. Tanios is apparently trying to film when he

 6   used it.

 7        I think, under Munchel, working with one another is

 8   sufficient where he coordinated -- Mr. Tanios coordinated with

 9   Mr. Khater to assault the law enforcement officers, and I think

10   the evidence supports that allegation.       There's arguments

11   against that; but at this point it's apparent to the Court that

12   Mr. Tanios did cooperate with him and did assist him in being

13   able to attack the police officers, and that puts him in the

14   elevated category of dangerousness.

15        There's no question that Mr. Tanios brought the weapons

16   along or the products to be used as weapons in direct contact

17   with Mr. Khater beforehand.      And he brought, obviously, the

18   bear spray, which has a very long reach, which was not used.

19   They came together.    He had to drive from New Jersey to

20   Morgantown, West Virginia, Mr. Khater there to pick up

21   Mr. Tanios, and they drove back and stayed together in D.C.

22        I think that obviously Mr. Tanios and his counsel submitted

23   evidence that he bought these devices to defend himself against

24   attacks, should there be attacks by other people if he felt

25   threatened.   That is somewhat inconsistent with expecting a
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 49 of 64
                                                                              49



 1   peaceful political rally; but however he asserts that, other

 2   rallies have been attacked.

 3        I considered the testimony of Sean Ruth for Mr. Tanios,

 4   a veteran.   He testified at the hearing.       There was no prior

 5   planning.    He was going to go with him.      That doesn't mean he

 6   didn't discuss with Mr. Khater what they wanted to do to protect

 7   themselves if attacked or could -- would then make the equipment

 8   available to use against the police.

 9        But I think you can find, if you look at the evidence

10   closely the day that this happened of the riot, there's no

11   question they were talking with each other.        They stood there

12   for several minutes and talked when they first got there.         They

13   watched the crowd get more and more excited and begin to attack

14   the police and push against the fence.

15        They communicated on their cell phones as the riot began,

16   and then Mr. Khater took the materials that he used eventually,

17   the shared backpack carried by Mr. Tanios, got the pepper spray

18   which was used to assault the officers.        Mr. Khater originally

19   asked for the bear spray, which was much more powerful, and it's

20   clear that Mr. Tanios said, "Hold on, hold on.         Not yet.   It's

21   still too early.    It's still early."

22        So, obviously, that indicates the understanding they were

23   going to use this product.     It wasn't just out of the blue.

24   They obviously had some intention to use the product that they

25   understood, either through their conversation earlier, that this
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 50 of 64
                                                                            50



 1   is what they were going to do.      It seems that it was definitely

 2   planned at that point.     The only targets that they were worried

 3   about attack by applying the bear spray or the mace were the

 4   police.    It wasn't going to attack the other rioters to stop

 5   them.

 6           Now, the timeline supports the inclusion of the defendants'

 7   time the chemical -- the dispersal of this chemical substance

 8   to coincide with the other rioters' efforts to forcibly move the

 9   bike-rack barriers preventing the rioters from being closer to

10   the Capitol building and trying to breach the Capitol Building.

11   In other words, they played a role in the ultimate breach in the

12   attack of the Capitol.

13           Next to where the Defendant Khater sprayed, you can see the

14   rioters breach, at that very close time frame, the police line

15   there.    The spray disabled at least three officers.        It disabled

16   others who had to care for those officers and left holes for

17   their protection.

18           And as to the injuries to the officers, we have the

19   representation of the woman's injuries in the record as to

20   blisters, et cetera, in her eyes.       And you could see right

21   afterwards in the video she was blinded.

22           If you look at Officer Sicknick, who is in the videos for

23   a while, he has about 10 or 15 minutes of video where he's back

24   up on another level of the Capitol, sort of dazed, wandering

25   around.    He's ineffective.   He can't do anything.      He is injured.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 51 of 64
                                                                                 51



 1        Officer Chapman I don't know about, but it's clear to me

 2   that he was violently assaulted and hurt, as well as Officer

 3   Edwards, by Mr. Khater.

 4        The timing of the attack really coincides with the other

 5   rioters next to him, or very near him, pushing up against the

 6   bike racks that prevented them from moving further on.            I think

 7   that is a direct connection that they have.        I don't think

 8   they're the direct proximate cause of the breach of the line

 9   all up and down, but they certainly contributed to the crowd's

10   ability to breach the police line at that point.

11        So that assault -- and I think Mr. Tanios is engaged in it

12   as an aider and abettor -- committed an assault which helped

13   lead to the violent breach of the Capitol, and that indicates

14   a finding of dangerousness if you look at Fairlamb's analysis.

15   The conduct contributed to the chaos on Capitol Hill.

16        Chrestman says the defendant sought to succeed in causing

17   mayhem on Capitol grounds, interfering with the police, which

18   meant concerted, deliberate efforts to undermine law enforcement,

19   and that weighs heavily under detention.

20        Mr. Khater did the spraying.       Mr. Tanios did not, but he

21   obviously worked with him on that despite counsel's arguments.

22   There's no question that the same charges pending against each,

23   and Tanios by having his backpack with the equipment he bought

24   and brought down, that Mr. Khater knew about and took advantage

25   of, so in that assault helped lead to the ultimate breach of the
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 52 of 64
                                                                         52



 1   Capitol.   Mr. Tanios is liable as an aider and abettor.

 2        So to me, the evidence, when you look at it, suggests that

 3   the defendants had a plan.     They talked over maybe at the foot

 4   of the Capitol when they got there and saw what was going on,

 5   but at some point they had a plan to use those devices as

 6   weapons at the Capitol, which was executed, that they did that.

 7   They purchased them, they brought them down, and they talked

 8   about it while -- at least they talked while they were standing

 9   there together, and then after that went ahead and used the

10   weapons.

11        I don't think there's any evidence whatsoever that they

12   belonged to any extremist group of rioters.        I do not see

13   any indication of that.

14        But I think that Judge Howell's Chrestman's conclusions

15   are relevant in "a defendant's carrying or using during the riot

16   a dangerous weapon" -- that's the mace, referring to whatever it

17   may be -- "indicates at least some degree of preparation for the

18   attack and an expectation that the need to engage in violence

19   against law enforcement or, indeed, the Legislative branch,

20   might arise.

21        "These motives and steps taken in anticipation of an attack

22   on Congress speak volumes to both the gravity of the charged

23   offense, as a premeditated component of an attempt to halt the

24   operation of our democratic process, and the danger a defendant

25   poses not just to the community in which he resides, but to the
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 53 of 64
                                                                            53



 1   American public as a whole."      That's Chrestman at 8.

 2        So I think the factors weigh in relative culpability

 3   and detention, although there is no proof of belonging to an

 4   extremist group or broad coordination with many others prior

 5   to the riot, and I took that into consideration.

 6        Dangerous weapon.     Well, there's no question that we had

 7   here mace which may be legal, but it's used as a dangerous

 8   weapon.   As I said, you can have a pocket knife which is legal,

 9   but when you use it, it becomes a dangerous weapon.

10        Mr. Khater knew that they had bear spray, because he asked

11   for it, and they obviously anticipated having it with them.

12   That constitutes under the law a dangerous weapon, 18 U.S.C.

13   111, and there are many cases finding that.        I'm not going to

14   cite all the cases.

15        And I've said before, the distinction between carrying

16   something for your protection or as a weapon and using it is

17   vital.    It's different if you've carried something and never

18   used it, but where you used it to attack the police, who are

19   standing there not attacking you directly, to me is a violent

20   act, which is among some of the more violent acts that took

21   place that day.

22        So the defendants both carried and used -- Mr. Khater,

23   and Mr. Tanios through Mr. Khater -- what was at that point

24   dangerous weapons to assault police officers.         That indicates

25   to me a level of dangerousness.      There's no rational reason to
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 54 of 64
                                                                             54



 1   use that when the police were under attack by a riotous mob

 2   and then you used your weapons against the police to facilitate

 3   that attack.

 4        There's no evidence, as I said, of any leadership roles

 5   or that they were engaged with anyone else, but the conduct does

 6   seem to me that we have preparation and execution of a violent

 7   assault on the officers during a riot intended to interfere

 8   Congress's constitutional mandate.

 9        The video evidence is clear.       Mr. Khater deliberately

10   sprayed the officers trying to hold the line against the rioters

11   who broke through and breached the Capitol very near where he

12   sprayed.   The officers sustained serious injuries.

13        Mr. Tanios aided in that.      He coordinated the direct

14   assault.   He had purchased the materials to be used.         Mr. Khater

15   obviously has more flagrant conduct than Mr. Tanios; however,

16   finding they both acted together, they fall in the elevated

17   category of dangerousness under Munchel.        I cannot find other

18   than the factors I've reviewed support detention at this time.

19        It concerns me because these two gentlemen are law-

20   abiding, respected individuals in their community, and it makes

21   it very difficult for the Court to make this conclusion.          But

22   the government's evidence and what happened on the videos and

23   their phone calls that they did, and the backpack that had the

24   materials in it, and what happened seem to me that it's clear

25   that there's little doubt as to what transpired.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 55 of 64
                                                                            55



 1        Mr. Khater raised this canister in his right arm.            He

 2   aimed it in the direction of the officers.        He meant to spray

 3   it in their faces.    He did so.    And then a few seconds later,

 4   he sprayed it directly in Officer Edwards' as well as other

 5   officers' face, who had no protection.       You saw them all

 6   affected by it, pour water in their faces, trying to recover.

 7   You see a few seconds later Mr. Khater sprays another group

 8   of officers.   Sprays another group of officers.

 9        The weight of the evidence strongly presented supports

10   the government's contention that the defendants are a threat to

11   the community.   I recognize the excellent backgrounds of each

12   defendant.   Mr. Tanios has no felony convictions.        Mr. Khater

13   has 18 character letters or more.       He has a $15 million bond he

14   said he'll post.    Both the history and characteristics of these

15   defendants do not weigh in favor of detention.

16        But they still committed this attack on uniformed police

17   officers.    I don't find a way around that.      I've already

18   discussed Mr. Tanios's situation, that he did not deny

19   Mr. Khater access to the backpack by his words and what he

20   did, and I will not go through that again.        And he seems to

21   be elevated to the category of dangerousness under Munchel and

22   what Judge Sullivan said in an interesting case called Whitton.

23   I'll quote Judge Sullivan:

24        "[Defendant's] and his codefendant’s conduct on January 6,

25   2021, was among some of the most violent conduct that took place
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 56 of 64
                                                                             56



 1   that day, and the Court cannot ignore that reality when

 2   evaluating his character and the potential threat he continues

 3   to pose to the community.     Nor has the D.C. Circuit said the

 4   Court must turn a blind eye to [Defendant's] violent conduct

 5   when determining whether he poses a danger that warrants

 6   pretrial detention to safeguard the community."

 7        Seems to me the logic applies here both to Mr. Tanios and

 8   Mr. Khater.   Now, Mr. Khater, he's obviously elevated to the

 9   higher category of dangerousness as contemplated by the Circuit,

10   violent conduct against a police officer directly, combined with

11   his planning, that is support.      He knew where the materials

12   were, he went and got them from the backpack, and he delivered

13   I believe an unprovoked attack to assault two groups of law

14   enforcement officers.

15        Judge Lamberth says, "the defendant's alleged conduct

16   in this case - assaulting a police officer - shows a disregard

17   for law and order and for those sworn to uphold it."          That's

18   Fairlamb at page 21.    So at a point of violently assaulting

19   police officers, multiple officers, it seems to me that the

20   defendants are showing themselves to be a danger to the

21   community.

22        I have all the pretrial release conditions set forth,

23   including the one, the $15 million bond secured by a 1.5 million

24   on the New Jersey property of the family.        I will not find that

25   the proposed condition of release would adequately mitigate the
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 57 of 64
                                                                           57



 1   danger posed to the community given the seriousness of the

 2   conduct and the disregard for law enforcement that this conduct

 3   demonstrates.

 4        As Judge Lamberth has said, those who show a complete

 5   disregard for the law suggests that no conditions can reasonably

 6   assure the safety of the community during a riot where law

 7   enforcement's under attack.      The defendant Khater coolly walked

 8   up to officers and assaulted them, twice, with a chemical spray.

 9        And you can compare Sabol at 18 where the Court is not

10   persuaded this proposed home confinement plan would mitigate

11   his proposed danger to the community based on his demonstrated

12   willingness to engage in violence in furtherance of his beliefs.

13        Or Chrestman:    "His very actions on January 6 make apparent

14   that that this defendant will follow his beliefs and his fellow

15   gang members, even when the laws designed to protect our

16   democracy prohibit his conduct. Together, these factors

17   demonstrate that he cannot be trusted to abide by any conditions

18   of release that might be imposed instead of pretrial detention."

19        So here we have egregious actions of the defendant,

20   Mr. Khater, with the assistance of Mr. Tanios, on January 6

21   that demonstrate they pose a danger to the community regardless,

22   in Mr. Khater's case, of a substantial bond that he wishes the

23   Court to accept.    I don't see how the bond guarantees anything

24   in the nature of protecting the community if this activity that

25   generated this occurs again.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 58 of 64
                                                                         58



 1        It seems to me that we're at a position where the evidence

 2   shows that they brought these materials with them that they

 3   could use to attack individuals, whether it was originally to

 4   attack others that disagreed with their position, or in this

 5   case where they used it to attack the police and injure the

 6   police who were standing still, doing their job, not doing

 7   anything particularly to these individuals.        And that video

 8   speaks for itself.    And when that happened, the line broke and

 9   the Capitol was rushed.

10        So despite the excellent background and characters of these

11   individuals who normally would be entitled to be out on bond,

12   I just cannot find in this case the violence against the police

13   that occurred that I think without provocation directly to

14   Mr. Khater -- there's no evidence he was sprayed until after he

15   finished his spraying directly -- that I can overlook that and

16   find that these two individuals should be released on some type

17   of bond requirements to attempt to protect the public from those

18   who have used these as an offensive weapon and to assist the

19   violent mob in attacking the Capitol.

20        So, for those reasons, I'm going to deny the motions for

21   the review of the detention order and release of Mr. Tanios

22   filed to reverse the magistrate judge and for Mr. Khater's

23   memorandum to support his motion of pretrial release.

24        I will say that this type of case is unfortunate and

25   that I have tried to carefully review the evidence as possible,
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 59 of 64
                                                                           59



 1   having reviewed this probably now three times fully all the

 2   materials that have been submitted, all the arguments and the

 3   most recent ones today, as well as reviewing all the videos and

 4   all of the recordings that have been produced for the Court to

 5   consider in reaching this conclusion under the Munchel

 6   opinion and the Worrell opinion, that these defendants cannot

 7   be released on bond, finding the government has shown by clear

 8   and convincing evidence they remain a danger to the community.

 9        All right.    What we need to do is to have the government

10   and each counsel meet and try to determine the evidence that

11   they have to have produced, the discovery, any motions the

12   defendants wish to file.

13        Defendants have raised a legitimate issue as to

14   communication with their clients and how they're being held.

15   I'm very cognizant of the article in The Washington Post.         I

16   will indicate for the record, however, that that occasion has

17   come about because of the pandemic, that the jail originally

18   was overrun with the COVID virus.       It was very serious among

19   the guards and a majority of the prisoners.

20        After litigation on behalf of the prisoners, controls

21   were put into effect by Judge Kotelly of our court, bringing

22   in experts, and the jails operated under their expert advice as

23   to how to contain the virus.      It has been remarkably successful.

24        As of today we have data reports, and as of today there

25   is one positive case of a brand-new prisoner who just got
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 60 of 64
                                                                            60



 1   admitted to the prison, tested positive and immediately

 2   isolated.    The lockdown is severe, and I understand the

 3   concerns about that, and hopefully this can be -- the

 4   vaccinations can progress a change.       But it has stopped

 5   the virus from spreading in the jail.

 6           But I recognize the concerns that the prisoners have, and

 7   the Court is willing to facilitate any kind of communication

 8   that could be made available for the prisoners.         I don't know

 9   the prisoners' status of their own vaccinations or not and

10   whether or not, if they get vaccinated, they have more freedoms

11   or not.    But if there is a concern about communication and the

12   Court can effectuate some relief for that, I will try to do

13   that.    You can bring it to my attention.

14           All right.   So I want to set a status call in 30 days.

15   I don't want this case to linger.       It's one of the more serious

16   cases, obviously, but the government has phenomenal quantities

17   of evidence of all the homemade videos the rioters used.          But we

18   do have to try to move this along now that these gentlemen have

19   been detained, and I don't want this to be sitting around with

20   nothing happening for an undue amount of time.

21           Mr. Light, where are you on providing discovery, and what

22   has happened so far?

23                MR. LIGHT:   Your Honor, we hope to begin rolling out

24   first batches within the coming days to both parties.

25                THE COURT:   Do you have protective orders in place?
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 61 of 64
                                                                            61



 1              MR. LIGHT:   Yes, Your Honor.     Your Honor, as to those

 2   protective orders, I will note that the order requires that the

 3   defendants sign a copy of the protective order.         There's a

 4   waiver page or acceptance of understanding on the protective

 5   order itself.   And I understand the difficulties right now in

 6   communicating with the clients, so I'll just point out that that

 7   does need to be done prior to the production of discovery.

 8              THE COURT:   All right.    Well, it is a problem.

 9   With counsel both from out of state trying to communicate with

10   their clients, there should be a way to arrange at least a Zoom

11   conference with the clients.      And my courtroom deputy, Harold

12   Smith, can help with that.     You talk to Mr. Smith.      He's very

13   good at doing all this and finding time for the defendants to

14   have a Zoom conference.     A personal conference is more difficult.

15   It may require that counsel be vaccinated before they can get

16   into the jail, but I will help coordinate that if I possibly can.

17        June 10th is one possibility for me in the afternoon.

18   I have matters all morning already.       A later date I can -- the

19   following week I can do a short hearing the morning of the 15th.

20   I can do a hearing the morning of the 16th.        So it's up to you

21   all and your calendars, and Harold's got to find out when the

22   jail is available for the Zoom conference.

23              MR. TACOPINA:    The 16th would be preferable for us,

24   I think.

25              THE COURT:   The 16th would be a morning hearing.
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 62 of 64
                                                                             62



 1   I've got matters in the afternoon already.

 2               MR. TACOPINA:    That's fine, Your Honor.

 3               THE COURT:   Is the 16th available in the morning?

 4               THE DEPUTY CLERK:    Your Honor, Harold Smith, Courtroom

 5   Deputy.   The 16th is available.

 6               THE COURT:   What time is it?

 7               THE DEPUTY CLERK:    10 a.m.

 8               THE COURT:   All right.   Government's all right with

 9   the 16th?

10               MR. LIGHT:   Yes, Your Honor.

11               MS. GROSS:   That works for us.

12               MR. TACOPINA:    Your Honor, will we be getting a

13   written order?   It may be required if we we're going to be

14   considering any appellate route.

15               THE COURT:   Yes.   I'll issue an order in conjunction

16   with my bench opinion.      It'll be a simple order because it's

17   been an hour of entertaining a bench opinion.         We'll take care

18   of it for you.   And I anticipated a potential appeal, so that's

19   fine.   The 16th at 10 a.m. we'll be back, unless other things

20   interfere with that from the Court of Appeals or otherwise.

21   So 16 June at 10 a.m.

22               MR. LIGHT:   Your Honor, if I may?     Your Honor, we just

23   ask that the Court toll the time under the Speedy Trial Act

24   pursuant to the Court's standing order in light of the pandemic.

25               THE COURT:   The Court -- does either defendant through
     Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 63 of 64
                                                                           63



 1   counsel object to the excluding time from today for the month

 2   until the date we have in June?

 3        I hear no objections, so I'm going to grant the extension

 4   of the speedy trial from today till our next conference date on

 5   the grounds of public and the interest of the defendants to look

 6   at all the evidence -- they haven't seen all the evidence yet --

 7   and prepare for the case as they deem necessary.         So I think

 8   that's clear.

 9        We also have an outstanding order from our Chief Judge,

10   stopping all trials, that has continued and been renewed many,

11   many times until August 31st of this year in any event, extending

12   the speedy trial time in general till that date.         I think we

13   should have specific times for each case as well, but there's a

14   generic order that we can't do trials until August 31st unless

15   we change that because of the vaccinations that will allow us to

16   do trials quicker than that.      We're beginning to do experimental

17   trials right now to see if it will all work.

18        All right.    We'll be back in June as indicated at 10 a.m.,

19   and we'll issue an order later today.       Thank you, counsel, for

20   all the work.   I appreciate it.

21             MR. TACOPINA:     Thank you, Your Honor.

22             MS. GROSS:    Thank you.

23             MR. LIGHT:    Thank you, Judge.

24        (Proceedings adjourned at 10:50 a.m.)
25
Case 1:21-cr-00222-TFH Document 26 Filed 05/18/21 Page 64 of 64
                                                                  64




                              CERTIFICATE

          I, BRYAN A. WAYNE, Official Court Reporter, certify

that the foregoing pages are a correct transcript from the

record of proceedings in the above-entitled matter. *




                          /s/ Bryan A. Wayne
                          Bryan A. Wayne




* PLEASE NOTE:

This hearing was taken via videoconference in compliance
with U.S. District Court standing order(s) during the COVID-
19 pandemic. Transcript accuracy may be affected by the use
of electronic technology, including but not limited to sound
distortion or audiovisual interference.
